Citation Nr: 1442811	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral leg numbness, including as secondary to the low back disorder.

4.  Entitlement to service connection for a cervical spine disorder, including as secondary to the low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1979 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is currently retained by the RO in Montgomery, Alabama.

In April 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development.  The development was completed and the file has been returned to the Board for adjudication.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system to ensure complete consideration of all the evidence.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran has a bilateral ankle disorder that had its onset in service or is otherwise etiologically related to his active service.  

2.  A chronic low back disorder was not shown in service, degenerative joint disease was not diagnosed for many years thereafter, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative arthritis of the spine is related to his active service.

3.  The competent and credible evidence fails to establish that the Veteran's leg numbness had its onset in service or is otherwise etiologically related to his active service, including a service-connected disability.  

4.  The competent and credible evidence fails to establish that the Veteran's cervical spine disorder had its onset in service or is otherwise etiologically related to his active service, including a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.159 (2013).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for service connection for leg numbness have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

4.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice regarding this issues on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2007 of the criteria for service connection claims in addition to his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2007.  Nothing more was required.  



The Board acknowledges that the Veteran was not notified of the requirements for secondary service connection.  However, as the Veteran has no service-connected disabilities and therefore his secondary claims fail as a matter of law, there is no prejudice.  38 C.F.R. § 3.310(a).  Remanding to provide secondary service connection notice is unnecessary.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's identified and available service treatment records and post-service treatment records.  The Veteran also submitted statements and private treatment records in support of his claim.  No outstanding evidence has been identified.

The Veteran underwent VA examinations regarding his claims in July 2007 and May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Board found the July 2007 examination inadequate to adjudicate the claims, this was cured by the adequacy of the May 2012 examination.  The May 2012 VA examination and resulting opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiner considered all of the pertinent evidence of record, performed physical examinations, and provided a complete rationale for any conclusions rendered.  

The Veteran was also provided an opportunity to set forth his contentions during a hearing and even requested a Travel Board hearing.  However, he failed to appear for the hearing scheduled in December 2011.  He did not offer an explanation or request to reschedule his hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In April 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, and ordered that the RO obtain VA treatment records and that the Veteran be scheduled for a VA examination to determine the nature and etiology of his claimed disabilities.  The record reflects that the additional medical records have been associated with the claims file and, as stated above, he underwent a VA examination in May 2012.  Acknowledgment is made to the fact that the VA examiner was asked to provide a secondary service connection opinion and did not do so.  However, as there is no evidence to connect the Veteran's back to service, a secondary opinion linking other disabilities to his back would not establish service-connection and would only delay adjudication.  A remand for an addendum opinion is unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is satisfied there has been substantial compliance with the April 2012 remand and the adjudication may proceed.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Additionally, certain chronic diseases such as degenerative arthritis may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to service connection for a bilateral ankle disorder, a back disorder, bilateral leg numbness, and a cervical spine disorder.  He asserts these disabilities began while he was on active duty service.  Alternatively, he claims that his bilateral leg numbness and neck disorder are related to his back disorder. 

Bilateral Ankle Disorder

During the VA examination in July 2007, the Veteran was diagnosed with left and right ankle sprains.  The report from X-rays of his ankles at that time indicated that he had "bony spurs present at the plantar and posterior aspect of the calcaneus" but "[o]therwise soft tissues, bony structures and joint spaces are normal" for both ankles.  The Board finds that Shedden element (1) has been met.

The Veteran's service treatment records show treatment in October 1979 for "L ankle pain when playing basketball x 6 hrs."  The assessment was "mild soft tissue inj[ury left] ankle."  He was ordered to be on bed rest for 24 hours.  In September 1982, he sought treatment for "twisted R ankle x 3 days."  The assessment was "r/o twisted [right] ankle."  Shedden element (2) has therefore been met.

Turning to the crucial element (3) of Shedden, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral ankle disorder is connected to active service.

The Veteran's separation examination from July 1983 is absent any indication of an ankle disorder.  The Board also emphasizes that the post-service evidence does not reflect complaints of an ankle disability until the VA examination in July 2007, over 20 years after discharge from service.  During that examination, the Veteran indicated that he first injured his ankles during basic training in 1979 and then reinjured them in 1983.  His diagnosis in 2007 was "residuals of right [/left] ankle sprain[s]."  During the VA examination in May 2012, the Veteran indicated that he has had "swelling, cold intolerance and stiffness on a periodic basis in his ankles" since service.  However, X-rays did not show arthritis or any other "significant diagnostic test findings."  

The May 2012 VA examiner opined that it is less likely as not that the Veteran's bilateral ankle disorder is "related to, caused by or aggravated by his time in the service."  The examiner went on to state that his ankle sprains were "self limited conditions based on review of [the] SMRs."  During that examination, no residuals of an ankle injury were discovered and the examiner found no evidence of treatment in the claims file.  He also noted that the separation examination did not reveal any chronicity of symptoms.  Additionally, the Veteran had a "physical post-service occupation" and "well documented MVAs with associated injuries.  Also his BMI is greater than 30."  The examiner stated that the "most likely etiologies of these conditions are aging, his BMI, his postservice occupation and his postservice injuries."

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this regard, the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a bilateral ankle disorder, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  First, while not dispositive, the Board again notes the multi-year gap between active duty service and his initial complaints many years later.  Certainly, the mere fact that many years have elapsed between the Veteran's active duty and his initial post-service treatment does not render his statements non-credible per se.  Buchanan v. Nicholson, 451 F.3d at 1331; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  However, in addition to this multi-year gap, the value of the Veteran's statements is also significantly diminished by the separation examination that is absent for complaints of an ankle disorder.  Also, although the Veteran contends that he has had ankle pain since service, there is no evidence of any complaint or treatment for ankle pain other than during the VA examinations.  Even records from 2006 are silent with respect to a disorder of either ankle.  To that end, the Board accords much probative weight to the opinion of the May 2012 VA examiner who found it was less likely as not that the Veteran's disabilities were related to his active service.  This opinion considered the Veteran's contentions that he has had pain since service and still opined that the current disorder was not related to service.  

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the clinical evidence and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Continuity has not here been established either through the objective medical evidence or through the Veteran's statements.

As there is no competent, credible evidence of record to establish a nexus between the Veteran's bilateral ankle disorder and active service, the claim must be denied.  
 
Low Back Disorder

During the VA examination in May 2012, the Veteran underwent an MRI of his lumbar spine.  The impression based on the results of the MRI was "moderate multilevel degenerative changes with central canal narrowing."   Shedden element (1) has been met with respect to this issue.

Service treatment records dated in June 1983 show treatment for "back problems x 2 weeks".  He was assessed with "possible mild muscle strain to the lower back muscles" and told not to participate in physical training or to lift anything over 15 pounds for 4 days.  Shedden element (2) has been met with respect to the Veteran's low back disorder.  

Again the Board finds that the Veteran's claim fails on the basis of element (3) of Shedden, as the weight of the evidence is against the finding that the Veteran's low back disorder is connected to active service.

The Veteran's separation examination from July 1983 is absent any indication of a back disorder.  The first medical evidence of a back disorder post-service is from December 1997, 14 years after discharge.  Private treatment records submitted by the Veteran indicate that the Veteran was "involved in a motor vehicle accident [in December 1997] as the driver of a car...the patient reports that the vehicle he was driving was rear-ended by a car which ran a red light."  His chief complaints at that time included neck and low back pain.  He was assessed with acute myoligamentous sprain/strain to cervical and lumbar spine."   There was no reference to earlier injury or symptomatology.  In February 1998, the Veteran's treatment records indicate that he had "reached maximal medical improvement" and that he had returned to work as a security officer.  A private treatment record dated in September 1998 notes that the Veteran sustained "repeated injuries of his neck and lower back in several automobile accidents since 1993."  During the VA examination in July 2007, however, the Veteran "denie[d] trauma to back in MVA."  

As the first notation of post-service treatment for a lumbar spine disorder is not dated until over 10 years after active duty, degenerative arthritis to the lumbar spine has not been shown to a compensable level within one year after active service and, as such, this disorder may not be presumed related to active duty.  38 C.F.R. §§ 3.307, 3.309.

The May 2012 VA examiner opined that it is less likely as not that the Veteran's low back disorder is "related to, caused by or aggravated by his time in the service."  The examiner again linked the Veteran's back disorder to a "physical post-service occupation" and "well documented MVAs with associated injuries.  Also his BMI is greater than 30."  The examiner stated that the "most likely etiologies of these conditions are aging, his BMI, his postservice occupation and his postservice injuries."

The Board finds the Veteran's statements with respect to continuity of symptoms of his low back disorder to lack credibility.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  When the Veteran finally sought treatment for his back after service, he linked his pain to multiple motor vehicle accidents.  He then, inconsistently, reported to the VA examiner that he did not injure his back in a motor vehicle accident.  The Board finds more probative value in the statements made contemporaneous with treatment than those more recent statements made in connection with his pending claim for benefits.  This in addition to the gap between service and his first post-service complaints of back pain and the May 2012 VA examiner's opinion weigh against the Veteran's claim.  Continuity has not here been established either through the objective medical evidence or through his statements.

As there is no competent, credible evidence of record to establish a nexus between the Veteran's low back disorder and active service, the claim must be denied.   
  
Leg Numbness and Cervical Spine

The VA examiner from July 2007 diagnosed mild peripheral neuropathy and "some evidence of a possible mild right lateral femoral cutaneous neuropathy."  The examiner also diagnosed right sciatica.  The 2012 examination includes a MRI showing arthritis of the cervical spine.  Shedden element (1) has been met.    

With regard to in-service incurrence, the Veteran's service treatment records are absent of complaints, treatment, or diagnosis of leg numbness or a chronic cervical spine disorder.  The Veteran does not argue the contrary.  Accordingly, the second element of Shedden is not met and service connection may not be granted on a direct basis for leg numbness.  There is likewise little need to discuss whether a medical nexus exists between the Veteran's active service and his current leg numbness or cervical spine disorders.  

The Veteran argues instead that his neck and bilateral leg disorders are the result of his low back disability.  He believes both disorders warrant service connection on a secondary basis.  However, as discussed above, service connection for a low back disability has not been established.  The theory of service connection for leg numbness and/or a cervical spine disorder as secondary to low back is without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for a bilateral ankle disorder is denied.  

Service connection for a low back disorder is denied.

Service connection for bilateral leg numbness is denied.

Service connection for a cervical spine disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


